Title: To Thomas Jefferson from Thomas Leiper, 29 December 1803
From: Leiper, Thomas
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Philada. Decr. 29th. 1803
               
               Their is a report here and from the quarter I received it I believe to be true that Major Jackson is to be removed & that you would put Doctr. Bache in his place if it would give general satisfaction to the Republicans—Before I heard your opinion I was asked for mine and whilst I was a think the Gentleman mentioned several names which I most confess I did not perfectly like—He then mentioned Doctr. Bache that is the Man that will silence every republican and as for the Federalist and Tories I hope the President has been long convinced he cannot please them unless he takes from their own number—I have no doubt in my mind that the Republicans in General would be better pleased with the Executive if their were more removals and if you have any such thing in Veiw for your own sake make them all in One day for you may rely on it they will make as much noise at the removal of one as of Fifty—No doubt but the character of the Major will appear at full length drawn by himself and the question asked who is Doctr. Bache—the answer is at hand He is the Grandson of Old Franklin he is the brother of Benjamin the Aurora man he is the son of Richard who was post master all the War when it was not worth retaining and turned out by a new England faction to make room for a Mr. Hazard who is so little thought of at this present period (altho’ immensely rich) as to be Voted out of the Corporation of the second Presbyterian Church. But what has Doctr. Bache done to my knowledge he was One of some 8 or Ten that first Met to Form the 4th Troop of Cavalry and from that Troop you may date the beginning of the Legion who in some Two month in respect to numbers were upon a Footing with Adams Volunteers for this action I have had more Credit for than any of my life and certainly if their is any merit in it the Doctr. most come in for his share—After this history no republican can object to the appointment—The Old Whigs were very much pleased with the favor you confered on Blair McClananghan because they knew he was in want and they do expect you will be so good as to think of him again—Have you nothing for Robert Morris a man second to none in Our Revolution—He is in want at this day—O! think of this Thing—with much esteem and perfect respect I am
               Dear sir Your most Obedient Servant
               
                  Thomas Leiper
               
            